DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/515,762, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Instant claims 1-7 do not benefit from the filing date of the provisional application, 62/515,762.  There is no support in the provisional application for key components of instant claim 1 such as the multi-lumen assemblies or the interconnected articulating segments of the multicatheter subsystem.  Instant claims 2-7 don’t receive the benefit of the provisional filing date either because of their dependency on instant claim 1, as well as lack of support for the components of these claims.  PCT application, PCT/US2018/036349, does however show support for instant claims 1-7.  Thus, instant Application No. 16/620,007 does receive benefit of the priority date of the PCT application.
Claims 1-7 have an effective filing date of 06/06/2018.

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 03/16/2022, with respect to 35 U.S.C 112(a) rejections (enablement requirement) have been fully considered and are persuasive.  The Applicant argues that it is well within the purview of one of ordinary skill to determine precisely how to removably interconnect the articulating segments with their respective multi-lumen assemblies given the teachings that are presented in both the specification and the drawings.  After a careful review of the Applicant’s specification and drawings (specifically paragraphs [0014]-[0015] and Figure 3), the Examiner is persuaded.  The 35 U.S.C 112(a) rejections are also obviated by the amendments to claim 1.  The 35 U.S.C 112(a) rejection of claims 1-7 has been withdrawn. 
Applicant’s arguments, see pages 5-6, filed 03/16/2022, with respect to 35 U.S.C 112(b) rejections of claims 1-7 have been fully considered and are persuasive.  The Applicant explains that “as explained in paragraphs 14 and 15 of the specification, each articulating segment includes its own dedicated multi-lumen assembly for controlling that segment, not merely its own dedicated lumen.  The Examiner is persuaded and contends that the 35 U.S.C 112(b) rejection is obviated by the amendments to claim 1.  The 35 U.S.C 112(b) rejection of claims 1-7 has been withdrawn. 
Applicant’s arguments, see pages 6-7, filed 03/16/2022, with respect to 35 U.S.C 102 and 103 rejections have been fully considered and are persuasive.  The Applicant explains that claim 1 has been amended to better emphasize that each of the articulating segments of the robotic instruments is operatively and removably attachable to the distal end of one of the multi-lumen assemblies.  The Applicant also explains that claim 1 has been amended to recite that each articulating segment is controllable by the multi-lumen assembly to which it is operatively and removably attachable.  The Applicant argues that these features are not shown or suggested in the cited references of Saadat and Hunter.   The Applicant argues that the newly-added amendment requires that each articulating segment includes its own dedicated multi-lumen assembly for controlling that segment and that Saadat does not disclose this.  Upon consideration, the Examiner is persuaded and agrees.  The 35 U.S.C 102 and 103 rejections of claims 1-7 have been obviated by the amendments to claim 1.  The 35 U.S.C 102 and 103 rejections of claims 1-7 have been withdrawn.  No other prior art reference could be found that teaches or suggests instant claim 1.  Please see allowable subject matter below.

Claim Objections
Claim 1 objected to because of the following informalities:  
Line 3: “shea th” needs to be changed to “sheath”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a control system…for providing rotational movement that imparts translational movement to the actuating arrangement” in claim 5.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, the examiner is using Figures 4-6 and paragraphs [00017]-[00021] of the specification for interpretation of the corresponding structure performing the claimed functions. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/652,968 (App ‘968) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other (see below).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
*Note: line numbers are in reference to the line number in each individual claim in the U.S PGPUB (US 2020/0281666) for the reference application (16/652,968).

Regarding claim 1 of the instant application, claim 2 of App ‘968 discloses:
	A multicatheter subsystem for a steerable catheter robotic system (claim 1, line 1 and line 5), comprising: a flexible outer sheath having a proximal end and a distal end (claim 1, lines 8-9); a plurality of flexible multi-lumen assemblies extending through the flexible outer sheath, each of the multi-lumen assemblies having a proximal end and a distal end (claim 1, lines 10-12); a plurality of robotic instruments for performing a surgical procedure (claim 1, lines 13-14), each of the robotic instruments including a plurality of interconnected articulating segments (claim 2, lines 3-4), each of the articulating segments of the robotic instruments being operatively and removably attachable to the distal end of one of the multi-lumen assemblies such that each robotic instrument is teleoperable independently of every other robotic instrument with each articulating segment being controllable by the multi-lumen assembly to which it is operatively and removably attachable (claim 1, lines 14-17; claim 2, lines 5-7), each of the articulating segments being operatively and removably attachable to a different one of the multi-lumen assemblies (claim 2, lines 5-7).  
Claim 2 of the ‘968 application anticipates instant claim 1.  Therefore, the instant claim 1 is not patentable over claim 2 of the ‘968 application.

Regarding claim 2 of the instant application, claim 3 of App ‘968 discloses:
	The multicatheter subsystem of claim 1 wherein the first instrument is configured to have 7 degrees of freedom (claim 3, lines 1-2).  
Claim 3 of the ‘968 application anticipates instant claim 2.  Therefore, the instant claim 2 is not patentable over claim 3 of the ‘968 application.

Regarding claim 3 of the instant application, claim 4 of App ‘968 discloses:
The multicatheter subsystem of claim 1 wherein the flexible outer sheath, the plurality of flexible multi-lumen assemblies and the plurality of robotic instruments are formed from polymer materials (claim 4, lines 1-3).  
Claim 4 of the ‘968 application anticipates instant claim 3.  Therefore, the instant claim 3 is not patentable over claim 4 of the ‘968 application.

Regarding claim 4 of the instant application, claim 5 of App ‘968 discloses:
The multicatheter subsystem of claim 1 wherein each of the multi-lumen assemblies includes at least one actuating arrangement for steering the instrument attached thereto (claim 5, lines 1-3).  
Claim 5 of the ‘968 application anticipates instant claim 4.  Therefore, the instant claim 4 is not patentable over claim 5 of the ‘968 application.

Regarding claim 5 of the instant application, claim 6 of App ‘968 discloses:
The multicatheter subsystem of claim 4 further comprising a control assembly operatively coupled to the proximal end of the multi-lumen assemblies for providing rotational movement that imparts translational movement to the actuating arrangement (claim 6, lines 1-5).  
Claim 6 of the ‘968 application anticipates instant claim 5.  Therefore, the instant claim 5 is not patentable over claim 6 of the ‘968 application.

Regarding claim 6 of the instant application, claim 7 of App ‘968 discloses:
The multicatheter subsystem of claim 5 wherein at least one of the actuating arrangements includes: a plurality of control lumens attached to and surrounding a central lumen to which one of the instruments is removably attached (claim 7, lines 3-5); and a plurality of pull wires each extending through one of the control lumens (claim 7, lines 6-7), a proximal end of each of the pull wires being operatively connected to the control assembly (claim 7, lines 7-8).  
Claim 7 of the ‘968 application anticipates instant claim 6.  Therefore, the instant claim 6 is not patentable over claim 7 of the ‘968 application.

Claims 1 and 4-6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, and 9 of copending Application No. 17/307,649 (App ‘649) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other (see below).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
*Note: line numbers are in reference to the line number in each individual claim in the U.S PGPUB (US 2021/0338355) for the reference application (17/307,649).

Regarding claim 1 of the instant application, claim 5 of App ‘649 discloses:
A multicatheter subsystem for a steerable catheter robotic system (claim 1, lines 1, 6-8), comprising: a flexible outer sheath having a proximal end and a distal end (claim 1, lines 4-5); a plurality of flexible multi-lumen assemblies extending through the flexible outer sheath, each of the multi-lumen assemblies having a proximal end and a distal end (claim 1, lines 6-8); a plurality of robotic instruments for performing a surgical procedure (claim 1, lines 9-10), each of the robotic instruments including a plurality of interconnected articulating segments (claim 5, lines 4-5), each of the articulating segments of the robotic instruments being operatively and removably attachable to the distal end of one of the multi-lumen assemblies such that each robotic instrument is teleoperable independently of every other robotic instrument with each articulating segment being controllable by the multi-lumen assembly to which it is operatively and removably attachable (claim 1, lines 10-13; claim 5, lines 5-7), each of the articulating segments being operatively and removably attachable to a different one of the multi-lumen assemblies (claim 5, lines 5-7).

Regarding claim 4 of the instant application, claim 1 of App ‘649 discloses:
The multicatheter subsystem of claim 1 wherein each of the multi-lumen assemblies includes at least one actuating arrangement for steering the instrument attached thereto (claim 4, lines 14-17).

Regarding claim 5 of the instant application, claim 6 of App ‘649 discloses:
The multicatheter subsystem of claim 4 further comprising a control assembly operatively coupled to the proximal end of the multi-lumen assemblies for providing rotational movement that imparts translational movement to the actuating arrangement (claim 6, lines 1-7).

Regarding claim 6 of the instant application, claim 9 of App ‘649 discloses:
The multicatheter subsystem of claim 5 wherein at least one of the actuating arrangements includes: a plurality of control lumens attached to and surrounding a central lumen to which one of the instruments is removably attached (claim 9, lines 3-5); and a plurality of pull wires each extending through one of the control lumens (claim 9, lines 6-7), a proximal end of each of the pull wires being operatively connected to the control assembly (claim 9, lines 7-8).

Allowable Subject Matter
Claims 1-7 contain allowable subject matter.
Regarding independent claims 1, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Saadat, Hunter and Piskun) do/does not teach or render obvious each of the robotic instruments including a plurality of interconnected articulating segments, each of the articulating segments of the robotic instruments being operatively and removably attachable to the distal end of one of the multi-lumen assemblies such that each robotic instrument is teleoperable independently of every other robotic instrument with each articulating segment being controllable by the multi-lumen assembly to which it is operatively and removably attachable. 
No other prior art reference could be found that teaches or renders obvious the limitations of instant claim 1.  Due to their dependency on independent claim 1, instant claims 2-7 are also considered to be allowable.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792